[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After reading the defendant's Motion to Reopen, dated January 2, 1996 and defendant's Motion to Vacate dated January 29, 1996, this court finds that both motions constitute a repetitious and wholesale attack on the trial referees memorandum of decision rendered by Allen, State Trial Referee.
Each motion repeats and obfuscates further the issues contained in the defendant's prior motion for CT Page 2560 Reconsideration and Articulation which was denied by Allen, State Trial Referee. This court finds no substantive reasons given in these rambling motions to consider granting their requests. Both motions are denied.
Norko, J.